Fourth Court of Appeals
                               San Antonio, Texas
                                      April 12, 2016

                                   No. 04-15-00766-CV

      STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                            Appellant-s

                                            v.

                                 Liliana DIAZ-MOORE,
                                        Appellee-s

                From the 166th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-04661
                       Honorable Karen H. Pozza, Judge Presiding


                                     ORDER

       Appellee’s second motion for extension of time to file her brief is GRANTED.
Appellee’s brief is due May 13, 2016. No further extensions will be granted.




                                                 _________________________________
                                                 Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court